334 F.2d 129
John W. POLLARD, Petitioner,v.The SUPREME COURT FOR the STATE OF MICHIGAN, Respondent.
No. 15931.
United States Court of Appeals Sixth Circuit.
June 30, 1964.

Robert A. Sanregret, Grosse Pointe Park, Mich., for petitioner.
No counsel for respondent.
Before WEICK, Chief Judge, and MILLER and PHILLIPS, Circuit Judges.

ORDER.

1
Petitioner, John W. Pollard, a citizen and registered voter of Detroit, Michigan, has filed an original action in this Court for a writ of mandamus against "The Supreme Court for the State of Michigan" to compel that court and the individual members thereof to promptly determine a state legislative apportionment plan as required by Article IV, Section 6, of the Michigan Constitution, following the failure of a legislative apportionment committee to agree upon such a plan. The petition alleges that the various state legislative apportionment plans have been submitted to and studied by the Michigan Supreme Court, but the Court has not made a determination, which failure to act, by reason of the filing dates for candidates and registration date for voters, will operate to deprive petitioner and others of rights under the United States Constitution to equal representation, to equal protection of the laws, to file and run for political office, to register and vote for persons for legislative offices, and in other respects.


2
The jurisdiction of the United States Courts of Appeals, as conferred by Sections 1291 and 1292, Title 28 United States Code, is appellate in nature and does not include an original action of this kind. Any writ issued by the Court under Section 1651(a), Title 28 United States Code, must be necessary or appropriate in aid of this jurisdiction. United States v. Mayer, 235 U.S. 55, 65-66, 35 S. Ct. 16, 59 L. Ed. 129. This Court has no jurisdiction to issue the writ applied for. In re Green, 141 U.S. 325, 12 S. Ct. 11, 35 L. Ed. 765; In re Blake and Others, 175 U.S. 114, 118, 20 S. Ct. 42, 44 L. Ed. 94; Biggs v. Ward, 212 F.2d 209, 210, C.A. 7th. See: Commonwealth of Kentucky v. Dennison, Governor, 24 Howard, 66, 107-110, 16 L. Ed. 717.


3
It appears that the petition for writ of mandamus was filed in this court on May 18, 1964, at which time the Supreme Court of the State of Michigan had not taken the action under Article IV, Section 6, of the Michigan Constitution demanded of it by the petitioner herein, but that subsequent thereto, namely on May 26, 1964, the said Supreme Court made a determination under Article IV, Section 6, of the Michigan Constitution that the plan which complied most accurately with the constitutional requirements was the so-called Hanna plan and directed that it be adopted by the Commission on legislative apportionment and be published as provided by the Constitution and by law, thus rendering the issue attempted to be raised by the petitioner moot.


4
It is ordered that the petition be and is dismissed.